Citation Nr: 0020967	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability, identified as 
left foot drop, claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment rendered between 
September and October of 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1951 to August 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied the 
appellant's claim for benefits pursuant to 38 U.S.C.A. § 1151 
based on alleged additional left lower extremity disability 
due to an abdominal aortic aneurysm repair rendered at a VA 
hospital on September 30, 1997.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant underwent an abdominal aortic aneurysm 
repair at a VA hospital on September 30, 1997.

3.  The appellant underwent a thrombectomy and vein patch 
angioplasty of the left lower extremity on October 7, 1997.

4.  The appellant was thereafter diagnosed with left foot 
drop.

5.  Left foot drop can develop when there is peroneal nerve 
damage and such damage can be caused by a blockage of the 
blood supply to the nerve.

6.  No competent evidence has been presented which 
establishes or even suggests that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care caused 
or contributed substantially or materially to cause the 
appellant's additional left lower extremity disability 
diagnosed as left foot drop.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for a left foot drop as a result of VA medical 
treatment rendered between September and October of 1997.  
38 U.S.C.A. §§ 1151, 5107 (West Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the applicable statute, 
38 U.S.C.A. § 1151, currently provides that when there is no 
willful misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care.  38 U.S.C.A. § 1151 (West 
Supp. 2000).

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994).  In December 1997, 
VAOGCPREC 4-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, however, the claim 
for additional left lower extremity disability under 
38 U.S.C.A. § 1151 was not pending during a change in the 
law.  The claim was clearly filed well after October 1, 1997, 
(since the first surgery in question took place on September 
30, 1997), and, thus, the claim must be adjudicated under 
only the current interpretation of 38 U.S.C.A. § 1151, which 
provides that a showing of fault on the part of VA is 
required.

As amended, 38 U.S.C.A. § 1151 (West Supp. 2000) now provides 
that compensation under chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West Supp. 2000).

The Board notes that 38 C.F.R. § 3.358 applies only to § 1151 
claims filed before October 1, 1997.  As to regulations 
relating to § 1151 claims filed after October 1, 1997, 
38 C.F.R. § 3.361 et seq. (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151.  See 63 Fed. 
Reg. 45,004 (August 24, 1998).  However, 38 C.F.R. § 3.361 et 
seq. was rescinded because the publication in the Federal 
Register of 38 C.F.R. § 3.361 et seq. had been made without 
notice and comment.  See 64 Fed. Reg. 1131-1132 (January 8, 
1999).

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  For the reasons set forth below, 
it is concluded that all development legally required and 
indicated regarding the additional left foot drop claim has 
been completed.

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
person who submits a claim is not met.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Lay assertions cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id. 

The appellant underwent an abdominal aortic aneurysm (AAA) 
repair at a VA hospital on September 30, 1997.  He 
subsequently underwent a thrombectomy and vein patch 
angioplasty of the left lower extremity on October 7, 1997.  
He was discharged from the VA hospital on October 14, 1997, 
but was readmitted on October 18, 1997, for treatment of left 
lower extremity pain.  The discharge summary from the second 
hospitalization indicates that the appellant underwent an 
embolic phenomenon to the left foot during the AAA repair 
surgery.  A November 6, 1997, operation report indicates that 
the appellant had a pre-operative diagnosis of ischemia of 
the left foot secondary to atherosclerosis obliterans and 
atheromatous embolization to the tibia vessels of the left 
lower extremity following aneurysm repair of the abdominal 
aorta.  A pulmonary note in that report indicates that the 
appellant suffered a loss of his peripheral pulses in his 
left lower extremity after the AAA surgery believed to due to 
atherosclerotic microembolization from the aneurysm repair.  
The November 1997 discharge summary also states that the 
appellant was noted to be suffering from left foot drop when 
he was admitted on October 18, 1997.  A VA medical opinion, 
dated in August 1998, states that it is certainly known that 
left foot drop does develop with perineal nerve damage.  It 
was indicated that damage could occur when the blood supply 
to the nerve is compromised.  The VA doctor opined that it is 
as likely as not that the etiology of the foot drop was a 
blood clot that caused ischemia to the peroneal nerve.

The appellant has indicated in his written statements and his 
testimony given at his March 1999 personal hearing conducted 
at the RO that he believes his left foot drop condition was 
solely caused by the September 1997 VA AAA surgery.  He 
testified that he did not suffer from blood clots prior to 
the surgery and that he experienced a lack of proper care 
after the surgery.  See Hearing Transcript pp. 2-6.  

While the medical evidence of record indicates that the 
appellant's suffered additional left lower extremity 
dysfunction diagnosed as foot drop, the evidence also clearly 
indicates that the appellant was well aware that there was a 
possibility that the AAA repair surgery could result in 
possible complications as evidenced by the consent form for 
the operation signed by the appellant on September 22, 1997.  
The appellant chose to undergo the AAA repair surgery despite 
these risks.

Unfortunately, the AAA repair surgery did result in left foot 
drop.  However, the appellant has submitted no competent 
evidence which establishes or even suggests that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care connected with the September 1997 
AAA repair surgery caused or contributed substantially or 
materially to cause the development of the left foot drop.  
In fact, he has not alleged that any sort of malpractice was 
involved during the AAA surgery, but rather that since there 
is a causal relationship there must have been a lack of 
proper care.

AAA repair surgery such as that performed in September 1997, 
even when done under the usual circumstances, involves a 
considerable degree of calculated risk.  It appears that 
despite the exercise of appropriate precautions and a high 
degree of professional skill, there was the formation of 
microemboli.  The fact that such microembolization occurred 
does not, however, establish that there was carelessness, 
accident, lack of proper skill or error of judgment.  The 
operation has not been shown to have been performed other 
than in accordance with approved surgical practices and the 
left foot drop is not shown to be other than an unusual 
result of approved medical care properly administered.  

The Board finds that the evidence does not establish that 
there was carelessness, negligence, accident, lack of proper 
skill or error of judgment on the part of any of the hospital 
personnel.  Furthermore, the formation of emboli was not an 
unforeseeable event, as evidenced by the surgical pathology 
diagnosis of atheromatous plaque and blood clot on the 
specimen sent from the operating room on September 30, 1997, 
and by the use of heparin during the surgery and for several 
days thereafter.  It is the decision of the Board that the 
appellant is not shown to have additional disability that was 
incurred as the result of hospitalization or treatment within 
the purview of the provisions of 38 U.S.C.A. § 1151 in effect 
since October 1997.

The Board has considered the statements of the appellant as 
to his belief that his additional left foot disability is 
solely due to VA medical treatment.  Although the Board has 
no reason to doubt his sincerity, these statements are not 
competent medical evidence with regard to this issue.  There 
is no evidence that he has the requisite medical expertise to 
enter a medical judgment as to whether or not the treatment 
provided by VA, specifically in September and October of 
1997, was substandard in any way.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In summary, for the reasons and bases expressed above the 
Board finds that the appellant's claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 is not well 
grounded because no competent evidence has been presented 
which establishes or even suggests that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care caused or contributed substantially or 
materially to cause the appellant's development of left foot 
drop.  The appellant has not presented competent evidence 
which demonstrates that the VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider when he was evaluated and operated on for his AAA.  
That the appellant suffered additional left lower extremity 
disability due to blood clot formation was reasonably 
foreseeable as indicated by the fact that the appellant's 
lower extremities were evaluated post-operatively several 
times a day while he was in the surgical intensive care unit 
for signs of decreased blood flow and the fact that there was 
intravenous administration of an anticoagulant.  Therefore, 
the claim is denied.

Because the appellant's claim is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  It is also noted, however, that there 
is no allegation that there are records that could be 
obtained that could make the claim well grounded.

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
views the discussion as set forth in the various documents 
from the RO, as well as the discussion above, to be 
sufficient to inform the appellant of the type of evidence 
needed to well-ground this claim, and thus complete his 
application for 38 U.S.C.A. § 1151 benefits for additional 
left lower extremity disability (left foot drop).  

Again, it is noted that there is no allegation that there are 
additional records that are available that would render the 
claim well grounded.  If the appellant were to submit 
documentation such as clinical evidence or a persuasive 
medical opinion tending to show that the VA treatment he 
received Between September and October of 1997 was 
substandard or negligent in any way, his claim could be 
considered well grounded as per Robinette.  Absent evidence 
or credible medical opinion that the development of left foot 
drop in the appellant was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, or 
was an event not reasonably foreseeable, the Board finds that 
the appellant's claim must be denied as not well grounded.  
38 U.S.C.A. § 5107 (West 1991); Dean v. Brown, 8 Vet. App. 
449 (1995).


ORDER

The appellant's claim for benefits for left foot drop 
pursuant to 38 U.S.C.A. § 1151 is denied on the basis that it 
is not well grounded.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

